Citation Nr: 1725173	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  95-37 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for degenerative arthritis of both knees. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1964 to June 1967, and from September 1967 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran's original claim of entitlement to service connection for degenerative arthritis of multiple joints was previously before the Board in September 2003, September 2010, April 2012, and November 2016, at which times it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for further development before adjudicating the Veteran's claim.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In the November 2016 remand, the Board instructed the RO to obtain a VA examination and opinion to determine the Veteran's current bilateral knee diagnosis and its etiology.  This examination took place in January 2017.  As to the left knee disability, the January 2017 examiner's opinion was based on an inaccurate understanding of the evidence in this case.  The examiner indicated that the Veteran's knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Specifically, the examiner noted that there was no evidence of significant knee trauma in the service medical records.  However, the Veteran's service treatment records dated May 12, 1971 show that the Veteran banged his left knee on a hatch, service treatment records dated June 8, 1971 report that the Veteran complained of his left knee aching for two weeks, along with the examiner's impression of probable chronic mild arthritis in the left knee, and service treatment records dated July 12, 1971 indicate that the Veteran reported that his left knee still ached intermittently along with the examiner's impression of possible early degenerative joint disease.  While it is possible that the examiner reviewed those entries and simply believed them to be insignificant, the Board finds that the examiner likely was not aware of the entries.  Accordingly, the Board will remand the left knee disability for another VA examination.  The Board finds it appropriate to remand the right knee for another VA examination as well.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner, other than the physician who completed the June 2012 and the January 2017 examinations, for an opinion concerning the nature and etiology of any bilateral knee arthritis.  A clinical examination with all indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner and such should be noted in the report.  After reviewing the claims file, the reviewer should answer the following question:  

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed right knee arthritis had its onset during active service or within one year of the Veteran's separation from active service in either June 1967 or June 1973, or is otherwise related to service? 

(b)  Is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was either caused or aggravated by his service-connected lumbar spine injury residuals with degenerative disc disease, or service-connected degenerative arthritis of the lumbar spine?

(c)  Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed left knee arthritis had its onset during active service or within one year of the Veteran's separation from active service in either June 1967 or June 1973, or is otherwise related to service?

(d)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was caused or aggravated by his service-connected lumbar spine injury residuals with degenerative disc disease, or service-connected degenerative arthritis of the lumbar spine?  

The examiner should consider the following: 

(a)  Service Treatment Records dated May 12, 1971, where the Veteran banged his left knee on a hatch, reported pain for one day and he was diagnosed with a contusion. 

(b)  Service Treatment Records dated June 8, 1971, where the Veteran complained of his left knee aching for two weeks and reported that he injured his left knee in 1968 or 1969 and that he had pain in his left knee intermittently since the injury, along with the examiner's impression of probable chronic mild arthritis in the left knee.  

(c)  Service Treatment Records dated July 12, 1971, where the Veteran reported that his left knee still ached intermittently and the examiner's impression of possible early degenerative joint disease.  

A detailed rationale for each opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  After completing the above, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




